DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.
 
Status of the Claims
Claims 1, 3-6, 12, 14 and 23-24 are pending in the present application.
Regarding instant claims 12, 14 and 24, it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  See also AK Steel Corp. v. Sollac, 344 F.3d 1234,  In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method.  To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”).
Response to Arguments
Applicant’s Remarks filed 12 August 2021 have been fully considered.  Applicant asserts that the use of “consisting essentially of” in independent claim 12 has an accepted 
The examiner respectfully argues that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 12, 14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller (US 6,086,923) in view of Lifshitz (US 6,689,392), Fawcett et .
Claims 1 and 3-5 are drawn to a process for controlling bacterial and fungal growth in a plant comprising applying to the plant an aqueous composition comprising 1-5 wt.% copper compound (e.g., copper sulfate), 1-5 wt.% zinc compound (e.g., zinc sulfate), 0.1-0.5 wt.% manganese compound (e.g., manganese sulfate), 0.1-0.5 wt.% nickel compound, about 1 wt.% tannic acid, and ammonium formate, and allowing the composition to dry, wherein the composition does not contain an ammonium salt other than ammonium formate.  
Stoller teaches that a variety of metal-containing solutions have been used over the years to control bacterial and fungal disease in plants.  Examples of metallic compounds used in these solutions include tribasic copper sulfate, copper oxychloride, copper hydroxide, Bordeaux solutions and the bis dithiocarbamates of zinc, iron and manganese.  These metallic compounds are substantially insoluble in water and protect the crops from the outside surface of the plant leaves and stems where they inhibit growth of various bacteria and fungi (col. 1, ln. 19-28).  
Stoller does not explicitly disclose that metal-containing solutions comprise copper, zinc, manganese, nickel and tannic acid, as instantly claimed.
Lifshitz teaches that fungicide compositions based on copper, zinc or manganese are known to be effective against a broad range of plant pathogenic fungi and bacteria.  The reasons for using simple inorganic compounds for control of plant disease are twofold: first, most of the pesticides in this category are environmentally recyclable, and second, the pests do not tend to develop immunity against them.  These compounds act 
Taylor teaches that copper compounds that are active as fungicides and bactericides have been in agricultural use since the advent of Bordeaux in the grape vineyards of France in the early 1800s.  The inorganic copper compounds have been used because they have been observed to be non-phytotoxic (col. 1, ln. 35-55).  Taylor also teaches that there exists a need for fungicidal and bactericidal compounds that permit use of other heavy metals such as manganese, zinc, iron, copper, and mixtures thereof, as may be desired for specific fungicidal or bactericidal properties (col. 2, ln. 28-32).  Taylor further teaches that it is known that the in-vitro fungicidal activity is largely dependent on the copper solubility in the spore exudate and in the fungal cell (col. 1, ln. 63-65).  Taylor teaches adding a chelating agent with metal, such as iron, copper, manganese, zinc, tin and combinations thereof, wherein copper is the most preferred metal (col. 2, ln. 36-57).
Fawcett et al. teach that tannins and tannic substances are antifungal materials in plants, and the type and concentration to tannic substances is of importance in disease resistance (pg. 411, 2nd paragraph).  Also, Sleeper et al. teach that metal complexes of st column, 20-40).  Sleeper et al. teach that copper may be the metal and tannic acid is the preferred tannin, and the composition is simply sprayed on the infected tree (pg. 1, 2nd column, ln. 17-19, 27-29 and 39-41).  Also, tannic acid is a chelator.
Thirumalachar et al. teach that the tannate complex of picro ammonium formate (KT-198) and the tannate complex of picro cupric ammonium formate (KT-19827) are effective for the treatment of plants for controlling pathogenic fungi and bacteria (col. 1, ln. 14-21 and 48-68; col. 2, ln. 1-22; col. 4, ln. 54-56; Examples; Claim 6).  Thirumalachar et al. teach applying the chemotherapeutic agent to the surface of the plant for the control of fungi and bacteria (Examples D-2 to D-9, D-11). 
Hartfeldt teaches that KT-198 and KT-19827 are effective for controlling bacterial and fungal pathogens in plants (col. 1, ln. 9-11, 28-44), as well as controlling plant pests, increasing plant crop yield, and improving plant health (col. 2, ln. 35-63).  Hartfeldt teaches that KT-198 and KT-19827 carry other substances while being dispersed in many directions within the plant, wherein exemplary micronutrients which may be transported include manganese and zinc (col. 5, ln. 9-37).  See also Examples A-4 to A-8.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a composition for the control of bacterial and fungal growth in plants, wherein the composition comprises copper, zinc, manganese, nickel, tannic acid and ammonium formate.  Such would have been obvious because Stoller, Lifshitz, and Taylor teach that metals such as copper, zinc, manganese and nickel are effective for the control of bacterial and fungal growth in plants, especially when combined with a chelating agent.  Fawcett et al. and Sleeper et al. teach prima facie obvious to combine the metals according to Stoller, Lifshitz and Taylor with the tannic acid and ammonium formate of Fawcett et al., Sleeper et al., Thirumalachar et al. and Hartfeldt to prepare a composition for controlling bacterial and fungal growth in a plant.  
Regarding the concentration of the copper, zinc, manganese and nickel, it would have been prima facie obvious for a person having ordinary skill in the art to optimize the amounts of the metals and the tannic acid in order to prepare a composition that is effective for controlling bacterial and fungal growth while not being phytotoxic to the plant.
Regarding the types of metal compounds, Stoller teaches that the divalent cation is preferably calcium, magnesium, zinc, manganese, copper, iron, cobalt, nickel and mixtures thereof; and the monovalent anion is preferably nitrate, chloride, bromide and mixtures thereof; wherein the water-soluble salts preferably include the nitrates and chlorides of calcium, magnesium, zinc, manganese and copper (col. 2, ln. 51-59; col. 4, ln. 37-45; and claims 1, 3-8 and 13-15).
Stoller also teaches that raising the levels of divalent alkaline earth metal cations and divalent transition metal cations in the tissue of plants to a level that is about 2 to 4 times the normal level prior to being treated with the aqueous solution of the invention has been found to inhibit the growth of disease organisms on and in plants while being acceptable to the plants (col. 3, ln. 65 to col. 4, ln. 12).  Also, Stoller teaches an example 
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103.  See MPEP 2143(I)(E).
It is noted that Stoller does not explicitly disclose allowing the composition to dry to form a treated plant.  However, Stoller teaches that the composition is applied directly to the plant, seed, seed head or sub-surface soil in the root zone.  Therefore, a person having ordinary skill in the art would have been motivated to apply the composition and then allow it to dry on the plant, seed or soil.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to further include nickel in the compositions for controlling bacterial and fungal growth in a plant.
Regarding claims 23-24, Sabin teaches bactericidal and fungicidal compositions comprising a copper compound combined with a zinc compound, wherein the composition reverses resistance to copper such that copper-resistant pathogens are sensitive to the copper-based compositions ([0020]-[0021]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use the compositions according to Stoller to control copper-resistant .
Response to Arguments
Applicant’s Remarks filed 12 August 2021 have been fully considered but they are not persuasive.  Applicant asserts that none of the cited references disclose the claimed processes using the claimed composition, and none of the cited references contain disclosure that would prompt a skilled artisan to apply the claimed composition to a plant.  Applicant asserts that it would not have been obvious to a skilled artisan to combine all the claimed ingredients, and, simply for arguments sake, if combined, a skilled artisan would not have had a reasonable expectation of success.
The examiner respectfully argues that the prior art references are each directed to the same field of endeavor, controlling bacterial and fungal growth in plants.  Each of the references teaches either suitable metals and/or tannic acid for controlling bacterial and fungal growth in plants, wherein the metals include copper, zinc, manganese, and nickel.  Therefore, it would have been obvious for a person having ordinary skill in the art to combine the teachings of known metal-containing compositions for the control of bacterial 
Regarding the optimization of the amounts of each component, Stoller teaches that it is known that most plants experience normal growth when copper levels in the plant tissue are maintained in the range of about 6-14 ppm, and when zinc levels are maintained in the range of about 20-40 ppm.  However, when the level of these trace metals is increased about 2-4 times, it has been found that disease organisms cannot colonize on or in the plants, but such levels are acceptable to the plants (col. 3, ln. 65 to col. 4, ln. 12; Claim 4).  Lifshitz teaches that the metal ion is present in an amount from about 1% to about 10% by weight of wet composition, and the dose of the composition applied for foliage spray application may range between 0.1% to 2% and the total amount may range between 10 to 100 L per 1000 sq meter, wherein the practical application rates are varying according to plant, pathogen and matrix situations (col. 4, ln. 35-37 and 52-55; Claims 1 and 7).  Therefore, given the teachings of the prior art that metal compounds are suitable for controlling bacterial and fungal growth in plants, it would have been obvious for a person having ordinary skill in the art to determine the optimal concentration range of metal compounds that would control bacterial and fungal growth while being safe for the plants.
Also, the examiner respectfully argues that Thirumalachar et al. teach that soluble copper are highly toxic to living plants, and insoluble copper complexes release soluble copper when the fungus spore germinates on the surface, but none of these fungicides is absorbed and translocated within the plant tissue without killing the host cells as well as killing the fungal or bacterial pathogen (col. 2, ln. 56-63; col. 3, ln. 3-11).  Thirumalachar 
Also, it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The examiner respectfully further argues that Stoller teaches methods of inhibiting the growth of disease organisms on an in plants by directly applying an aqueous solution comprising urea and at least one divalent cation and a monovalent anion.  Stoller teaches that the divalent metal cation and monovalent anion salt form complexes with urea, wherein the salt and urea are water soluble and may be absorbed into the plants where they remain toxic to disease organisms which may later invade the plants.  Lifshitz teaches combining metal ions with chelating agents, wherein the chelating agents prevent absorption of metal ions in soil particles, and increase both the metal’s solubility in water and its mobility in wet soil.  Taylor also teaches that it is known that the in-vitro fungicidal 
In the interview on 12 January 2021, Applicant argued that the inventive compositions may have superior and/or unexpected results.  Applicant argued that the instant invention treats the plants systemically with the active agents being inside the cells, whereas most of the prior art treats the surface of plants and do not enter the cells.
The arguments of counsel cannot take the place of evidence in the record.  In re Schulze
It is noted that the instant specification does not teach unexpected results.  The examples in the specification do not provide control and comparison examples to determine the unexpected results.  Thus, it is unclear whether the example compositions provide an unexpected result.  Also, the claims are not commensurate in scope with the examples because all the examples comprise treating tomato plants with 1.084 wt.% tannic acid, 21.686 wt.% ammonium formate, cupric sulfate pentahydrate, zinc sulfate monohydrate, manganese sulfate monohydrate, sodium lauryl sulfate and pigment.  The instant independent claims do not require tannic acid, ammonium formate, a surfactant and a pigment.  It is unclear whether compositions that do not comprise these combinations will also provide an unexpected result.  It’s also unclear whether other salts of copper, zinc, manganese and nickel will provide the same results as the examples, and whether the compositions will be effective on other plants.  Therefore, in the absence of evidence to the contrary, it is unclear whether the instantly claimed compositions provide an unexpected control of bacterial and fungal growth in a plant.
Also, the prior art teaches that metal compounds including copper, zinc, manganese, and nickel are suitable for controlling bacterial and fungal growth in plants.  
Stoller and Lifshitz each teach compositions comprising copper, zinc, manganese, nickel, and mixtures thereof are suitable for controlling bacteria and fungi in plants.
Hartfeldt teaches treating plants with an aqueous solution of KT-19827, which comprises a tannate complex of picro cupric ammonium formate (i.e., comprising water, tannic acid, copper sulfate, ammonium formate and picric acid) and surfactant, for the control of plant pests, including fungi and bacteria, as well as improving plant health (col. 2, ln. 35-63; col. 3, ln. 1-6; col. 6, ln. 27-29).  Hartfeldt teaches that KT-19827 is systemic 
Therefore, a person having ordinary skill in the art would reasonably expect compositions according to the examples in the instant specification, comprising water, copper sulfate pentahydrate, zinc sulfate monohydrate, manganese sulfate monohydrate, nickel sulfate hexahydrate, ammonium formate, tannic acid, and sodium lauryl sulfate, to be effective for controlling fungi and bacteria in plants.  It is unclear whether the instantly claimed compositions would be surprisingly and unexpectedly more effective than the prior art, such as KT-19827, at controlling fungi and bacteria in plants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 12, 14 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/262,486 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim controlling bacterial and fungal growth in the plant.  However, they are applying the same composition with the same amounts of components to plants.  This would inherently control bacterial and fungal growth on the plants being treated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 1, 3-6, 12, 14 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/262,532 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim controlling bacterial and fungal growth in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 1, 3-6, 12, 14 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/262,546 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim controlling bacterial and fungal growth in the plant.  However, they are applying the same composition with the same amounts of components to plants.  This would inherently control bacterial and fungal growth on the plants being treated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616